DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         SHERROD PRESTON,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-0114

                               [June 3, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Joseph G. Marx, Judge;
L.T. Case No. 98-12658 CFA02.

   Sherrod Preston, South Bay, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., KUNTZ and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.